Citation Nr: 0526231	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
ulcerative colitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1988 
to July 1992.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1.  The veteran's service-connected ulcerative colitis is 
manifested by stools 3 to 7 times a day during a normal week; 
stools 7 to 10 times a day, with diarrhea during flare-ups; 
and no evidence of malnutrition, anemia, or liver 
involvement.  

2.  In April 2005, prior to the promulgation of a decision in 
the appeal, the Board received correspondence from the 
veteran that a withdrawal of the appeal with respect to the 
issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) was 
requested.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for ulcerative colitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2004).  

2.  The criteria for withdrawal of a substantive appeal for 
the issue of TDIU by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.202 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in a letter dated July 2004, in 
which he was informed of the requirements needed to establish 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Additional 
private medical evidence was received.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and 


not part of the claims file.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination with regard to his claim for an 
increased rating.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Increased Disability Evaluation for Ulcerative Colitis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the 


elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been in effect for ulcerative colitis 
at a 30 percent disability rating, effective since December 
1999.  The veteran claims that the symptoms of this 
disability that he experiences warrant a disability rating in 
excess of the currently assigned 30 percent disability 
rating.  

In February 2002, the most recent VA examination of the 
veteran was conducted.  The veteran reported that he had 
symptoms of ulcerative colitis is manifested by stools 3 to 7 
times a day during a normal week, with stools 7 to 10 times a 
day with diarrhea during flare-ups.  The last period of 
flare-up was noted to be from May to November 2001.  The 
examining physician noted that the veteran was prescribed 
medication to treat his colitis and that there was some 
abdominal tenderness on physical examination.  There was no 
evidence of malnutrition, anemia, or liver involvement.  The 
veteran was noted to be six feet tall and weigh 214 pounds; 
his weight was well maintained in the range of 210 to 220 
pounds.  

The RO has obtained copies of the veteran's VA medical 
treatment records which show period outpatient treatment 
visits with gastrointestinal complaints and that medication 
has been prescribed to treat the veteran's service-connected 
ulcerative colitis.  In March 2004, a colonoscopy of the 
veteran was conducted and reveals acute and chronic 
inflammation consistent with active ulcerative colitis.  The 
therapeutic plan was to conduct another colonoscopy in 2 
years and to maintain the veteran on his current treatment 
plan.  

The veteran's service-connected ulcerative colitis is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7323.  The 30 percent 
rating contemplates moderately severe ulcerative colitis with 
frequent 


exacerbations.  The next higher rating of 60 percent 
contemplates severe ulcerative colitis with numerous attacks 
a year and malnutrition with health being only fair during 
remissions.  A 100 percent disability rating contemplates 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as liver abscess.  38 C.F.R. § 4.114, 
Diagnostic Codes 7323.  

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected ulcerative 
colitis.  The medical evidence of record reveals that the 
veteran's service-connected disability is manifested by 
several flare-ups per year, during which he has very frequent 
stools of up to ten per day.  However, the evidence of record 
reveals that the veteran has never had malnutrition, anemia, 
or any liver symptoms, and he is currently employed.  
Accordingly, an increased rating for ulcerative colitis is 
not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for an increased rating the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  In April 2005, prior 
to the promulgation of a decision in the appeal, the Board 
received correspondence from the veteran that a withdrawal of 
the appeal with respect to the issue of TDIU was requested.  
The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
entitlement to TDIU and it is dismissed.



ORDER

An increased rating for pyloric stenosis with duodenal ulcer 
is denied.  

The appeal for TDIU is dismissed.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


